Citation Nr: 1712958	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-26 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to a rating in excess of 10 percent for left leg contusion.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Department of Veterans Affairs


INTRODUCTION

The Veteran served on active duty from February 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  

The issue was most recently remanded for an addendum VA opinion in November 2015.  The claim has been returned to the Board for further adjudication.

In a December 22, 2016 Application for Disability Compensation, the Veteran requested service connection for anterior varicosities secondary to service-connected left leg contusion.  To date, the claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As such, it must be referred back to the AOJ for initial consideration.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

At the outset the Board notes that the Veteran asserts that it remains unclear whether a June 11, 2015 VA opinion exists, and that the AOJ has not providing a formal finding of unavailability on the issue as directed in the November 2015 Board remand.  In the November 2015 remand, the Board directed the AOJ to attempt to obtain a June 11, 2015 VA opinion cited by the August 2015 VA examiner in his addendum opinion.  The claims file shows several attempts to verify whether there was a June 11, 2015 VA opinion, and if so, to have that opinion associated with the claims file.  All of the evidence confirms that there was no June 11, 2015 VA opinion provided and the August 2015 VA examiner inadvertently stated the prior examination as occurring in June 2015, when in fact it occurred in December 2014.  Copies of the Veteran's VA treatment records for that time period have been associated with the claims file several times and there is no record of a June 11, 2015 VA opinion.  Additionally, an April 29, 2016 statement from the Danville VA Medical Center reflects that a thorough search of the records showed no evidence of a June 11, 2015 VA opinion and the only conclusion to be drawn was that the reference to a June 11, 2015 was in error.  This conclusion was reiterated in a June 2, 2016 Report of General Information contact sheet.  Therefore, the Board finds that all necessary actions have been completed to resolve the issue of whether there was a June 11, 2015 VA opinion, and no further action is required on this issue as there has been substantial compliance with the November 2015 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

A review of the record shows that in a December 2, 2016 statement, the Veteran, through his representative, requested that a November 30, 2016 MRI of his left leg be reviewed by the AOJ prior to his claim being recertified to the Board.  As the MRI is new evidence related to the claim, was not reviewed by the AOJ, and a waiver of AOJ review was not submitted, the Board therefore remands this matter for AOJ consideration of the additional evidence and the issuance of an SSOC. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding treatment records that are not already associated with the claims file.

2.  The AOJ should review the November 30, 2016 MRI report.  After any additional development is deemed necessary as a result of the review, the issue of service connection for a rating in excess of 10 percent for left leg contusion should be readjudicated.  If any benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




